     Case 3:20-cv-00468-REP Document 1 Filed 06/19/20 Page 1 of 6 PageID# 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

DOUGLASS C. TATRO                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )               Civil Action No. ________________
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
       Defendant.                             )


                                          COMPLAINT

       Plaintiff Douglass C. Tatro, by counsel, states as follows for his Complaint against

Defendant United States of America:

                                 JURISDICTION AND VENUE

       1.      This action arises under the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq. (the

“FTCA”). This Court is vested with jurisdiction pursuant to 28 U.S.C. § 1346(b)(1).

       2.      Prior to the institution of this action, on June 28, 2019, an administrative tort claim

was filed with the Department of Veterans Affairs as required by 28 U.S.C. § 2675(a), which is

attached hereto as Exhibit A.

       3.      On February 27, 2020, Plaintiff received a letter from the Department of Veterans

Affairs denying his claim. A copy of the denial letter is attached hereto as Exhibit B.

       4.      Accordingly, Plaintiff’s claim is ripe to be litigated in this Court pursuant to 28

U.S.C. § 2675(a).

       5.      Plaintiff has attached the expert report of Dr. Karim Trad as Exhibit C.

       6.      Venue is proper in this judicial district pursuant to U.S.C. § 1402(b) as the cause of

action arose within the Eastern District of Virginia.


                                                  1
    Case 3:20-cv-00468-REP Document 1 Filed 06/19/20 Page 2 of 6 PageID# 2



                                      GENERAL ALLEGATIONS

       7.      At all times relevant to this action, Defendant owned and operated the Hunter

Holmes McGuire VA Medical Center (“McGuire VAMC”) and its affiliated outpatient clinics.

       8.      At all times relevant to this action, the agents, servants, employees and personnel

of Defendant were acting within the course and scope of their employment in providing medical

care and treatment to Plaintiff, who, as a veteran of the United States Armed Forces, was entitled

to, and frequently did, receive medical care at McGuire VAMC and its related outpatient clinics.

       9.      Late on the evening of October 31, 2018, Mr. Tatro presented to the emergency

department at McGuire VAMC with complaints of severe, diffuse abdominal pain and several

episodes of vomiting that occurred after eating.

       10.     A CT of the abdomen/pelvis was performed and based on those findings and the

clinical examination, Mr. Tatro was taken to the operating room on the afternoon of November 1,

2018 to undergo a laparoscopic cholecystectomy. The surgery was performed without

complication, and Mr. Tatro remained an inpatient at McGuire VAMC until November 3, 2018.

       11.     During this admission, Mr. Tatro’s lab results consistently revealed elevated white

blood cell counts (“WBC”). On November 3, 2018, he was discharged home without antibiotics,

despite having an elevated WBC of 14.3 and a known history of steroid usage.

       12.     Upon returning home, Mr. Tatro continued to experience abdominal pain and

generalized weakness, and on November 6, 2018, Mr. Tatro returned to the McGuire VAMC

emergency department with complaints of persistent and worsening abdominal pain. He also

reported bloating, anorexia, weight loss, and loose stools.

       13.     Upon examination, Mr. Tatro’s abdomen was found to be severely tender and

mildly distended, and a CT scan of the abdomen and pelvis revealed “interval subcapsular



                                                   2
    Case 3:20-cv-00468-REP Document 1 Filed 06/19/20 Page 3 of 6 PageID# 3



collections…adjacent to the right lobe of the liver and Morrison’s pouch” which were noted to be

“suspicious for abscesses.”

       14.     Based on these findings, Mr. Tatro was admitted to the general surgery service for

further evaluation and treatment of “right [liver] lobe subcapsular hematoma vs. abscess.”

       15.     During this admission, Mr. Tatro’s labs revealed a persistently elevated WBC, and

despite IV antibiotics and pain medication, he continued to experience abdominal pain and an

altered appetite. However, no additional imaging was ordered to evaluate and/or confirm the

presence of liver abscesses before Mr. Tatro was discharged home on November 8, 2018.

       16.     On November 29, 2018, Mr. Tatro returned to McGuire VAMC for a follow-up

appointment with general surgery. The records are totally devoid of any mention of the liver

abscesses and his healthcare providers seemingly failed to consider, evaluate, or confirm the

presence of liver abscesses.

       17.     On January 13, 2019, Mr. Tatro presented to the emergency department at

Chippenham Hospital with complaints of mid-epigastric abdominal pain, vomiting, chest pain, and

shortness of breath. Initial labs revealed an extremely elevated WBC at 23.27 and a CT scan

revealed multiple hepatic and perihepatic masses. Mr. Tatro was admitted to the ICU with severe

sepsis and started on IV antibiotics.

       18.     The following day, on January 14, 2019, Mr. Tatro underwent an ultrasound-guided

liver biopsy to evaluate the masses previously seen on CT and was found to have liver abscesses.

Infectious disease was then consulted, adjustments were made to his IV antibiotic regimen, and

interventional radiology placed a drain to evacuate the abscesses.

       19.     Over the next few days, Mr. Tatro’s condition slowly improved and he was stable

enough for discharge from the ICU on January 16, 2019. On that same day, a repeat CT scan



                                                3
    Case 3:20-cv-00468-REP Document 1 Filed 06/19/20 Page 4 of 6 PageID# 4



revealed decreased size of the abscesses and no residual drainable fluid. The abscess drain was

removed on January 17, 2019.

       20.     On January 21, 2019, Mr. Tatro was discharged home with an additional two-week

course of Augmentin and an order for home health services given his debilitation.

       21.     From February 9-14, 2020, Mr. Tatro was readmitted to Chippenham Hospital for

further treatment of the liver abscesses.

       22.     As a direct and proximate result of the negligent care provided to him by his

healthcare providers at the McGuire VAMC, Mr. Tatro developed severe sepsis and required

extensive and otherwise unnecessary hospitalizations with resulting debilitation. Additionally, Mr.

Tatro, who is self-employed in the construction industry, lost significant income during the course

of his illness and recovery.

                                   COUNT I - NEGLIGENCE

       23.     Mr. Tatro restates and re-alleges paragraphs 1 through 22 as if fully stated herein.

       24.     As a provider of medical services to Mr. Tatro, the United States and its agents,

servants or employees at McGuire VAMC and its affiliates owed Mr. Tatro a duty to provide him

with medical care consistent with the governing standard of medical care.

       25.     Mr. Tatro alleges that the agents, servants or employees of the United States at

McGuire VAMC and its affiliates, while acting within the scope of their employment, violated the

applicable standards of medical care in the following respects:

               a.      Negligent failure to appreciate and timely evaluate and treat Mr. Tatro’s

       elevated white blood cell count on November 3, 2018 at the time of his initial discharge

       from McGuire VAMC, including a failure to prescribe antibiotics;




                                                 4
    Case 3:20-cv-00468-REP Document 1 Filed 06/19/20 Page 5 of 6 PageID# 5



               b.      Negligent failure to order and perform appropriate imaging studies after the

       November 6, 2018 CT scan to evaluate and monitor the liver abscesses for resolution;

               c.      Negligent failure to consider the placement of an IR drain during Mr.

       Tatro’s second admission on November 6, 2018;

               d.      Negligent failure to appropriately evaluate and treat the liver abscesses on

       November 29, 2018; and

               e.      Other deviations from the standard of care which may be developed through

       additional factual investigation, expert review, and discovery.

                                           DAMAGES

       26.     As a direct and proximate result of the aforementioned acts of negligence, Mr. Tatro

suffered all of the injuries described herein and damages, including the following:

               a.      Physical pain, suffering, discomfort, and disfigurement;

               b.      Emotional distress and mental anguish;

               c.      Economic losses; and

               d.      Other damages.

       WHEREFORE, Mr. Tatro respectfully requests that the Court grant judgment in his favor

against the Defendant awarding him compensatory damages in the amount of THREE MILLION

DOLLARS ($3,000,000.00), together with prejudgment interest and any other costs as he may be

lawfully entitled to recover.




                                                5
Case 3:20-cv-00468-REP Document 1 Filed 06/19/20 Page 6 of 6 PageID# 6



                                Respectfully submitted,

                                DOUGLASS C. TATRO


                                By:
                                       Brewster S. Rawls
                                       Harrison W. Long
                                       Rawls Law Group PC
                                       211 Rocketts Way, Suite 100
                                       Richmond, VA 23231
                                       (804) 344-0038
                                       (804) 782-0133 – Facsimile
                                       brawls@rawlslawgroup.com
                                       wlong@rawlslawgroup.com




                                   6
